DETAILED ACTION
Claims 2-7 and 12-16 are amended. Claims 8-11 are cancelled. Claims 1-7 and 12-16 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 04/08/2021 has been entered.
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (e.g. the non-patent literature document listed in page 7, paragraph [0024]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“A method of predicting energy usage comprising the steps of” in claim 1;
“further comprising the step of” in claim 6;
“A method of predicting energy usage comprising the steps of”, “step of determining”, “comprises the steps of” in claim 7;
“further comprising the steps of” in claim 12;
“further comprising the steps of” in claim 13; and
“further comprising the steps of” in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (US 8,155,900 B1) in view of Aguilar (US 2011/0137763 A1).

With respect to claim 1, Adams teaches: A method of predicting energy usage (see e.g. Adams, Figures 10A, 10B, 11) comprising the steps of: 
providing a computer (see e.g. Adams, column 6, line 58: “The system 100 may further comprise a personal computer”; and Figures 1A, 7, 8); 
providing a temperature database (see e.g. Adams, column 7, lines 10-12: “the data within the data acquisition unit 110 may comprise the information collected from the various environmental sensors 104 such as temperature data”); 
providing a building asset rating database (see e.g. Adams, column 7, lines 36-37: “the efficiency calculation system 120 can maintain a home owner historical database 122A”); 
receiving inputs from a user comprising (see e.g. Adams, column 8, lines 42-43: “Referring now to FIG. 2, this figure illustrates a user interface 200 for an exemplary enhanced thermostat 109 illustrated in FIG. 1A”; and Figures 2, 5): 
a floor area measure of a building (see e.g. Adams, column 14, lines 9-11: “the user interface 500 can prompt the user for specific input for the particular zone of interest”; and Fig. 5); 
see e.g. Adams, column 20, lines 12-15: “the data acquisition unit 110 can be coupled to an enhanced environmental sensor 104B which communicates with the other environmental sensors 104 using the Zigbee standard wireless communications protocol”);
and a geographic location identifier (see e.g. Adams, column 7, lines 42-43: “buildings 101 located in a specific geographical area such as a zip code”); 
determining an estimated energy rating as a function of said inputs, said temperature database, and said building asset rating database (see e.g. Adams, column 18, lines 6-11: “The efficiency calculation system 120 can comprise several different program modules such as an EER or energy efficiency rating performance data 902, an R-value calculation module 904, a heat loss calculation module 908, an energy consumption comparison module 910, and a utility analytics module 912”); and providing said estimated energy rating to said user (see e.g. Adams, column 12, lines 3-6: “the user interface 400 for an enhanced thermostat 109 or personal computer 106 which is displaying a summary of energy metrics for a building 101”; and Fig. 4).
Even though Adams discloses allowing the user to adjust specific time-periods (see e.g. Adams, column 11, lines 42-43: “the time-period 325B can be adjusted by the user”), Adams does not explicitly disclose the adjusted time-period corresponding to energy usage start and/or end dates.
However, Aguilar teaches:
an energy usage start date (see e.g. Aguilar, paragraph 78: “The optimization module 312 is also configured to provide task management functionality, allowing the user to interact with each of the recommendations. Example interactions include, but are not limited to: … date (i.e. start date, end date”); 
an energy usage end date (see e.g. Aguilar, paragraph 78: “The optimization module 312 is also configured to provide task management functionality, allowing the user to interact with each of the recommendations. Example interactions include, but are not limited to: … date (i.e. start date, end date”); and 
Adams and Aguilar are analogous art because they are in the same field of endeavor: monitoring energy usage data and providing energy consumption estimations accordingly. Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Adams with the teachings of Aguilar. The motivation/suggestion would be to improve the accuracy of energy consumption estimation.

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, Applicant argues that Adams in view of Aguilar fails to teach the limitations “an energy usage start date” and “an energy usage end date” as recited. Applicant explains “The start and end dates disclosed in paragraph [0078] relate to allowing "the user to interact with each of the recommendations." As set forth in paragraph [0069], the optimization module 312 analyzes, estimates, and provides recommendations on how to reduce energy usage." Accordingly, the start and end dates cited in paragraph [0078] relate to the dates when recommendations on how to reduce energy usage were started and/or ended. As amended Claim 7 recites that the energy usage start date, energy usage end date, and energy usage measurement are obtained from a heating bill. This feature is not disclosed or suggested in Aguilar” (Remarks, page 6).
Initially, the Examiner notes that the features upon which applicant relies (i.e., “obtained from a heating bill”) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner further notes that the “interactions” disclosed by Aguilar are part of “task management functionality” provided to the user to interact with the recommendations, such as managing the dates, status, notes, and tags (see e.g. Aguilar, paragraph 78: “The optimization module 312 is also configured to provide task management functionality, allowing the user to interact with each of the recommendations. Example interactions include, but are not limited to: status (i.e. pending, accept, dismiss, already done, in progress, completed); date (i.e. start date, end date, last modified); notes; and tags”). 
More specifically, these date values are not merely presented to the user to show how to reduce energy usage were started and/or ended, but they are set by the user as part of the task management functionality, along with setting the status, entering notes, and tags, etc. 
In addition, the primary reference Adams already discloses receiving inputs from a user to adjust specific time-periods (see e.g. Adams, column 11, lines 42-43: “the time-period 325B can be adjusted by the user”); the only missing features is what specific dates are adjusted by the user. Adjusting these dates to start and end dates is a trivial modification in view of the teachings provided by Aguilar.
Consequently, Adams in view of Aguilar teaches the limitations “an energy usage start date” and “an energy usage end date” as recited in claim 1, and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

Allowable Subject Matter
Claims 2-7 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Adams discloses calculating energy usage degree-days and energy usage per building zones (see e.g. Adams, column 12, lines 8-35). However, Adams does not explicitly disclose receiving energy usage measurement, an energy usage start date, and an energy usage end date from a heating bill, and utilizing these values to correlating energy usage per unit floor area per degree day with an asset-based energy rating in a building asset rating database.
Takaoka et al. (US 2014/0143179 A1; hereinafter Takaoka) discloses a method for evaluating energy-saving by identifying energy usage amounts per floor area and per degree days (see e.g. Takaoka, paragraphs 47, 84, and 86). However, Takaoka does not explicitly disclose correlating these energy usage per unit floor area per degree day values with an asset-based energy rating in a building asset rating database.
Nagel et al. (US 2011/0046806 A1; hereinafter Nagel) discloses a method for estimating power usage that includes identifying power changes per floor per degree days (see e.g. Nagel, paragraphs 101-102). However, Nagel does not explicitly disclose correlating these energy usage per unit floor area per degree day values with an asset-based energy rating in a building asset rating database.
Therefore, in view of the limitations “an energy usage measurement from a heating bill”, “an energy usage start date from the heating bill”, “an energy usage end date from the heating bill”, “determining an estimated energy rating as a function of said inputs, said temperature database, and said building asset rating database”, “said step of determining an estimated energy rating as a function of said inputs comprises the steps of: calculating the number of degree days between said energy usage start date and said energy usage end date for said building data geographic location identifier using data in said temperature database; calculating the energy usage per unit floor area per degree day; correlating the calculated energy usage per unit floor area per degree day with an asset-based energy rating in said building asset rating database” recited in claim 7 and the other limitations recited 
Consequently, claim 7 is allowed. Claims 2-6 and 12-16 are also allowed due to their dependency on allowable independent claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2014/0143179 A1 Takaoka et al.
U.S. Patent Application Publication No. 2011/0046806 A1 by Nagel et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/UMUT ONAT/Primary Examiner, Art Unit 2194